Exhibit 10.3

 

Execution Version

 

SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT (the "Amendment
and Limited Consent"), dated as of December 8, 2017 (the "Second Amendment and
Limited Consent Effective Date"), is among ORTHOFIX HOLDINGS, INC., a Delaware
corporation ("U.S. Borrower"), VICTORY MEDICAL LIMITED, a company formed under
the laws of England and Wales ("Victory"), ORTHOFIX INTERNATIONAL B.V., a
company incorporated under the laws of the Netherlands ("Orthofix B.V." and
together with U.S. Borrower and Victory, each a "Borrower" and collectively, the
"Borrowers"), the other Loan Parties party hereto, each of the banks or other
lending institutions which is a party hereto (individually a "Lender" and
collectively the "Lenders") and JPMORGAN CHASE BANK, N.A. individually as a
Lender and as Administrative Agent, Swingline Lender and Issuing Bank and
JPMORGAN CHASE BANK, N.A. and BBVA COMPASS as Joint Lead Arrangers and Joint
Bookrunners.

RECITALS:

 

WHEREAS, the U.S. Borrower, Victory, the other Loan Parties listed on the
signature pages thereto, the Administrative Agent, and the lenders listed on the
signature pages thereto have entered into the Credit Agreement dated as of
August 31, 2015, as amended by the First Amendment to Credit Agreement dated as
of March 7, 2016 and consented to by the Limited Consent to Credit Agreement
dated as of December 22, 2016 (as the same may hereafter be amended or otherwise
modified, the "Agreement").

WHEREAS, the U.S. Borrower, Victory and the other Loan Parties have requested
that certain provisions of the Agreement be amended to, among other things,
(a) add Orthofix B.V. as a Borrower, a Guarantor and a Loan Party and (b) add
each of Orthofix Limited, a company formed under the laws of England and Wales,
and Orthofix II B.V., a company incorporated under the laws of the Netherlands,
as Guarantors and Loan Parties.

WHEREAS, the Borrowers and the other Loan Parties have advised the
Administrative Agent and the Lenders that the Company and its Subsidiaries
desire to:

(a)consummate a series of internal transactions to repay certain intercompany
payables and other assets, which will be effected over a period of time and in
certain definitive steps as outlined in the step plan titled "Intercompany
Payable Settlements and Initial BD Funding" and posted to the Lenders on
November 11, 2017 and delivered to the Administrative Agent and the Lenders
prior to the date hereof (such description, the "Plan of Restructuring" and the
steps described therein, collectively, the "Proposed Restructuring");

(b)cause Orthofix Inc. and AMEI Technologies Inc. to sell and assign to
Orthofix-Italy the intellectual property listed and described on Exhibit A (the
"OI/AMEI Intellectual Property"), which relates to the Company's external
fixation product lines.  The sale and assignment of the OI/AMEI Intellectual
Property will be accomplished through (i) a Borrowing by Orthofix B.V. in a
Dollar Amount equal to approximately $25,000,000, (ii) an intercompany loan or
advance by Orthofix B.V. to Orthofix-Italy in the same amount as described in
the preceding clause (b)(i) and (iii) a sale of the OI/AMEI Intellectual
Property by Orthofix Inc. and AMEI Technologies Inc. to Orthofix-Italy for cash
consideration in a Dollar Amount equal to approximately $25,000,000 on or before
January 31, 2018 (collectively, the "Proposed IP Sale"); and

--------------------------------------------------------------------------------

(c)consummate an Acquisition of all of the Equity Interests of Wittenstein
intens GmbH, a company organized under the laws of Germany ("FitBone").  Such
Acquisition of FitBone will be accomplished through (i) a Borrowing by Orthofix
B.V. in a Dollar Amount equal to approximately $35,000,000, and (ii) (x)(I) an
intercompany loan or advance or capital contribution by Orthofix B.V. to
Orthofix GmbH in the same amount as described in clause (c)(i) and (II) the
purchase by Orthofix GmbH of all of the Equity Interests of FitBone for a
purchase price of a Dollar Amount equal to approximately $35,000,000 or (y) the
purchase by Orthofix B.V. of all of the Equity Interests of FitBone for a
purchase price of a Dollar Amount equal to approximately $35,000,000
(collectively, the "Proposed Acquisition").

WHEREAS, (i) steps 26, 27, 28, 31, 32, 33, 35 and 38 as outlined in the Plan of
Restructuring are either not expressly permitted by Sections 6.04, 6.05, 6.08
and 6.09 of the Agreement or are permitted but would use an existing permissive
basket (each a "Permissive Basket"), (ii) the Proposed IP Sale is either not
expressly permitted by Sections 6.01, 6.04, 6.05 and 6.09 of the Agreement or
are permitted but would use a Permissive Basket and (iii) the Proposed
Acquisition is either not expressly permitted by Sections 6.01, 6.04, 6.05 and
6.09 of the Agreement or are permitted but would use a Permissive Basket and, as
a result, the Borrowers and the other Loan Parties have requested that the
Administrative Agent and the Lenders consent to waive the restrictions contained
in (x) Sections 6.04, 6.05, 6.08 and 6.09 of the Agreement in order to permit
steps 26, 27, 28, 31, 32, 33, 35 and 38 as outlined in the Plan of
Restructuring, (y) Sections 6.01, 6.04, 6.05 and 6.09 of the Agreement in order
to permit the Proposed IP Sale and (z) Sections 6.01, 6.04, 6.05 and 6.09 of the
Agreement in order to permit the Proposed Acquisition (collectively, the
"Proposed Consents").

WHEREAS, subject in each case to all of the terms hereof, the Borrowers, the
other Loan Parties, the Administrative Agent and the Lenders now desire to amend
the Agreement as herein set forth.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the Second
Amendment and Limited Consent Effective Date unless otherwise indicated:

ARTICLE 1.

Definitions

Section 1.1.Definitions.  Capitalized terms used in this Amendment and Limited
Consent, to the extent not otherwise defined herein, shall have the same
meanings as in the Agreement, as amended hereby.

ARTICLE 2.

Amendments

Section 2.1.Agreement.  The Agreement is, effective on the Second Amendment and
Limited Consent Effective Date, hereby amended and restated in its entirety to
read as set forth in the attached Annex I.  The Schedules and Exhibits to the
Agreement remain unmodified except to the extent amended, modified or added
below.

Section 2.2.Schedules 3.06 and 6.01(a).  Schedules 3.06 and 6.01(a) of the
Agreement are, effective on the Second Amendment and Limited Consent Effective
Date, hereby amended and restated in their entirety to read as set forth in the
attached Schedules 3.06 and 6.01(a).

SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Page 2

--------------------------------------------------------------------------------

Section 2.3.Schedule 6.01(a).  Schedule 6.01(a) of the Agreement shall be,
effective on the date such Schedule 6.01(a) is delivered in accordance with
Section 3.2(a)(iii)(A) of this Amendment and Limited Consent, amended and
restated in its entirety to read as set forth in such Schedule 6.01(a).

ARTICLE 3.

Limited Consent

Section 3.1.Limited Consent.  Subject to the terms of this Amendment and Limited
Consent, including, but not limited to, compliance by the Borrowers and each
other Loan Party with each of the terms of this Article 3, the Lenders hereby:

(a)consent to waive the restrictions contained in Sections 6.04, 6.05, 6.08 and
6.09 of the Agreement to the extent steps 26, 27, 28, 31, 32, 33, 35 and 38
contained in the Plan of Restructuring would be prohibited by such Sections or
would be permitted under such Sections only by using a Permissive Basket, but in
each case only to the extent that steps 26, 27, 28, 31, 32, 33, 35 and 38
contained in the Plan of Restructuring are consummated in connection with the
Proposed Restructuring and subject to the terms and conditions contained in this
Amendment and Limited Consent.  For the avoidance of doubt, each of steps 26,
27, 28, 31, 32, 33, 35 and 38 contained in the Plan of Restructuring that is
consummated by the Company or any of its Subsidiaries in accordance with the
Plan of Restructuring will (i) be deemed not to have used a Permissive Basket
and (ii) not result in a Default due to any failure to comply with
Sections 6.04, 6.05, 6.08 and 6.09 of the Agreement;

(b)consent to waive the restrictions contained in Sections 6.01, 6.04, 6.05 and
6.09 of the Agreement to the extent that the Proposed IP Sale would be
prohibited by such Sections or would be permitted under such Sections only by
using a Permissive Basket, but only with respect to the Proposed IP Sale, which
must be consummated on or before January 31, 2018 (or such later date agreed to
in writing by the Administrative Agent) and shall be subject to the terms and
conditions contained in this Amendment and Limited Consent.  For the avoidance
of doubt, the Proposed IP Sale when consummated by the Company or any of its
Subsidiaries in accordance with the terms and conditions contained in this
Amendment and Limited Consent will (i) be deemed not to have used a Permissive
Basket and (ii) not result in a Default due to any failure to comply with
Sections 6.01, 6.04, 6.05 and 6.09 of the Agreement;

(c)irrevocably authorize the Administrative Agent to (i) release the Lien on the
OI/AMEI Intellectual Property, (ii) file any UCC-3 termination statements or
releases with the United States Patent and Trademark Office requested by the
Loan Parties that are necessary to effect the Proposed IP Sale and (iii) take
any other action necessary or reasonably requested by the Borrower
Representative to effect the Proposed IP Sale, in each case subject to the terms
and conditions contained in this Amendment and Limited Consent; and

(d)consent to waive the restrictions contained in Sections 6.01, 6.04, 6.05 and
6.09 of the Agreement to the extent that the Proposed Acquisition would be
prohibited by such Sections or would be permitted under such Sections only by
using a Permissive Basket, but only with respect to the Proposed Acquisition,
which must be consummated within 120 days of the Second Amendment and Limited
Consent Effective Date (or such later date agreed to in writing by the
Administrative Agent) and shall be subject to the terms and conditions contained
in this Amendment and Limited Consent.  For the avoidance of doubt, the Proposed
Acquisition when consummated by the Company or any of its Subsidiaries in
accordance with the terms and conditions contained in this Amendment and Limited
Consent will (i) be deemed not to have used a Permissive Basket and (ii) not
result in a Default due to any failure to comply with Sections 6.01, 6.04, 6.05
and 6.09 of the Agreement.

SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Page 3

--------------------------------------------------------------------------------

The consents and waivers contained in this Section 3.1 are strictly limited as
provided herein and shall not be deemed to constitute a waiver of, or any
consent to noncompliance with, any term or provision of the Agreement
(including, without limitation, Sections 6.01, 6.04, 6.05, 6.08 and 6.09 of the
Agreement), except as specified in this Section 3.1.

Section 3.2.Limited and Conditional Consent; Requirements.  Each Borrower and
each other Loan Party agrees that the foregoing consents are subject to, and
conditioned upon, the Borrowers' and each other Loan Party's compliance with the
each of following:

(a)Proposed Restructuring.  The Proposed Restructuring shall satisfy each of the
following conditions:

(i)each step of the Proposed Restructuring shall have been consummated on or
before July 31, 2018 (or such later date agreed to in writing by the
Administrative Agent);

(ii)during the period commencing on the Second Amendment and Limited Consent
Effective Date and ending on the date of the consummation of the last step
outlined in the Plan of Restructuring, no Event of Default shall have occurred
and be continuing after giving effect to this Amendment and Limited
Consent.  For the avoidance of doubt, at the time of and immediately after
giving effect to any Borrowing consummated in connection with the Proposed
Restructuring, no Default shall have occurred and be continuing; and

(iii)concurrently with the consummation of the last step outlined in the Plan of
Restructuring (or such later date as agreed to in writing by the Administrative
Agent), the Administrative Agent (or its counsel, Winstead PC) shall have
received, on terms and conditions, and subject to documentation in form and
substance reasonably satisfactory to the Administrative Agent the following
items:

A.(i) an amended and restated Schedule 6.01(a) of the Agreement and (ii) an
amendment to the Security Agreement described in clause (a) of the definition of
"Security Agreement" amending and restating the list of Intercompany Notes on
Exhibit F of such Security Agreement, each of which shall be certified by the
Borrower Representative as being complete, true and accurate as of the date of
delivery, and

B.a certificate signed by a Financial Officer certifying that the conditions set
forth in Section 3.2(a) of this Amendment and Limited Consent have been
satisfied.

(b)Intellectual Property Purchase.  The Proposed IP Sale shall satisfy each of
the following conditions:

(i)the Proposed IP Sale shall have a cash purchase price of not more than the
Dollar Amount of $25,000,000, which cash purchase price the Company shall have
reasonably determined in good faith to equal the fair market value of the
OI/AMEI Intellectual Property;

(ii)each loan or advance from Orthofix B.V. to Orthofix-Italy shall be evidenced
by a promissory note in form and substance satisfactory to the Administrative
Agent pledged pursuant to the Security Agreement and such note and a duly
executed allonge thereto in form and substance satisfactory to the
Administrative Agent shall be delivered to the Administrative Agent within three
Business Days (or such longer period agreed to in writing by the Administrative
Agent) after the making of each such loan or advance;

SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Page 4

--------------------------------------------------------------------------------

(iii)during the period commencing on the Second Amendment and Limited Consent
Effective Date and ending on the date of the consummation of the Proposed IP
Sale, no Event of Default shall have occurred and be continuing after giving
effect to this Amendment and Limited Consent.  For the avoidance of doubt, at
the time of and immediately after giving effect to any Borrowing consummated in
connection with the Proposed IP Sale, no Default shall have occurred and be
continuing;

(iv)the Proposed IP Sale shall have been consummated on or before
January 31, 2018 (or such later date agreed to in writing by the Administrative
Agent); and

(v)concurrently with the consummation of the Proposed IP Sale (or such later
date as agreed to in writing by the Administrative Agent), the Administrative
Agent (or its counsel, Winstead PC) shall have received, on terms and
conditions, and subject to documentation in form and substance reasonably
satisfactory to the Administrative Agent a certificate signed by a Financial
Officer certifying that the conditions set forth in Section 3.2(b) of this
Amendment and Limited Consent have been satisfied.

(c)Repayment of Borrowing.  On or before March 31, 2018 (or such later date
agreed to in writing by the Administrative Agent), the Borrowers shall prepay
the principal amount of any outstanding Loans to the Administrative Agent in
Dollars for the account of each Revolving Lender in a principal amount equal to
the Dollar Amount of the Borrowing made by Orthofix B.V. in connection with, and
as contemplated by clause (i) of the definition of, the Proposed IP Sale (or
such lesser principal amount that is then outstanding).

(d)German Acquisition.  The Proposed Acquisition shall satisfy each of the
following conditions:

(i)at the time of either Orthofix B.V. or Orthofix GmbH, as applicable, entering
into a definitive purchase and sale agreement with respect to the Proposed
Acquisition and immediately after giving effect thereto and to this Amendment
and Limited Consent, (x) no Default shall have occurred and be continuing or
would result therefrom and (y) all representations and warranties contained in
the Loan Documents shall be true and correct in all material respects with the
same force and effect as through made on and as of such date (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date, and that any representation or
warranty which is subject to any materiality qualifier shall be required to be
true and correct in all respects);

(ii)the Proposed Acquisition shall not be a hostile or contested acquisition;

(iii)as soon as possible, but not less than fifteen (15) days prior to such
Acquisition (or such shorter period as may be agreed to by the Administrative
Agent in its discretion), the Borrower Representative shall have provided the
Administrative Agent with notice of whether Orthofix B.V. or Orthofix GmbH will
be consummating the Proposed Acquisition;

(iv)as soon as possible, but not less than ten (10) Business Days prior to such
Acquisition (or such shorter period as may be agreed to by the Administrative
Agent in its discretion), the Borrower Representative shall have provided the
Administrative Agent notice of such Acquisition together with a reasonably
detailed description of the material terms of such Acquisition (including,
without limitation, the purchase price and method and structure of payment) and
of FitBone;

(v)the total consideration (including without limitation, cash, assumed
Indebtedness, earnout payments and any other deferred payment but excluding any
consideration in the form of Equity Interests of the Company) paid for the
Proposed Acquisition, shall not exceed the Dollar Amount of $40,000,000;

SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Page 5

--------------------------------------------------------------------------------

(vi)the Borrowers shall certify to the Administrative Agent (and provide the
Administrative Agent with a pro forma calculation in form and substance
reasonably satisfactory to the Administrative Agent) that, after giving
pro-forma effect to the completion of such Acquisition the Total Leverage Ratio
shall be less than 2.5 to 1.00 for the most recently completed four fiscal
quarter period for which financial statements have been required to be delivered
pursuant to the Agreement;

(vii)if requested by the Administrative Agent, the Borrower Representative shall
have delivered to the Administrative Agent an executed copy of the acquisition
agreement (including all schedules and exhibits thereto) and all other material
agreements (together with a list, prepared in good faith by the Borrower
Representative, of all other executed agreements among an Orthofix Entity, the
sellers of FitBone, FitBone, or an Affiliate of FitBone) and material
instruments executed by any Orthofix Entity relating to such Acquisition, no
later than five (5) Business Days after such Acquisition is consummated;

(viii)each loan or advance from Orthofix B.V. to Orthofix GmbH shall be
evidenced by a promissory note in form and substance satisfactory to the
Administrative Agent pledged pursuant to the Security Agreement and such note
and a duly executed allonge thereto in form and substance satisfactory to the
Administrative Agent shall be delivered to the Administrative Agent within three
Business Days (or such longer period agreed to in writing by the Administrative
Agent) after the making of each such loan or advance;

(ix)the Proposed Acquisition shall have been consummated on or before the date
that is 120 days following the Second Amendment and Limited Consent Effective
Date (or such later date agreed to in writing by the Administrative Agent); and

(x)within five (5) Business Days of  the consummation of the Proposed
Acquisition (or such later date as agreed to in writing by the Administrative
Agent), the Administrative Agent (or its counsel, Winstead PC) shall have
received, on terms and conditions, and subject to documentation in form and
substance reasonably satisfactory to the Administrative Agent a certificate
signed by a Financial Officer certifying that the conditions set forth in
Section 3.2(d) of this Amendment and Limited Consent have been satisfied.

Section 3.3.Representations and Warranties.  Each Loan Party represents and
warrants to the Administrative Agent and the Lenders that, one Business Day
following the consummation of the last step outlined in the Plan of
Restructuring (such date, the "Post-Restructuring Test Date") the aggregate
amount of Indebtedness of the Loan Parties (including Orthofix B.V., Orthofix II
B.V. and Orthofix Limited) on the Post-Restructuring Test Date owed to
Subsidiaries of the Company that are not Guarantors and Loan Parties on the
Post-Restructuring Test Date (such Subsidiaries, the "Non-Loan Parties") will
not be, as of the Post-Restructuring Test Date, greater than the aggregate
amount of all such Indebtedness of the Loan Parties owed to Non-Loan Parties
that existed on the date immediately preceding the commencement of the Proposed
Restructuring.

ARTICLE 4.

Conditions Precedent

Section 4.1.Conditions.  The effectiveness of Articles 2 and 3 of this Amendment
and Limited Consent are subject to the satisfaction of the following conditions
precedent:

(a)The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Amendment and Limited Consent
signed on behalf of such party or (B) written evidence satisfactory to the
Administrative Agent (which may include telecopy or other

SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Page 6

--------------------------------------------------------------------------------

electronic transmission of a signed signature page of this Amendment and Limited
Consent) that such party has signed a counterpart of this Amendment and Limited
Consent, (ii) to the extent certificated, certificates representing the Equity
Interests of the Borrowers and any other entity pledged pursuant to any Security
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor and (iii) duly
executed copies of the Loan Documents and such other certificates, documents,
instruments and agreements as the Administrative Agent shall reasonably request
in connection with the transactions contemplated by this Amendment and Limited
Consent and the other Loan Documents executed in connection therewith, and
written opinions addressed to the Administrative Agent, the Issuing Bank and the
Lenders of Dutch counsel, U.K. counsel, U.S. counsel, and Curacao counsel, in
each case in form and substance and pursuant to documentation acceptable to the
Administrative Agent.

(b)The Administrative Agent shall have received (i) a certificate of each of the
Company, Orthofix B.V., Orthofix II B.V., Orthofix Limited, Colgate, Victory and
the U.S. Borrower, which shall be in form and substance acceptable to the
Administrative Agent, dated the Second Amendment and Limited Consent Effective
Date and executed by any officer, director, manager or member of such Loan Party
(or directors in the case of a Loan Party incorporated in England and Wales or
the Netherlands), which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the officers of such Loan Party authorized
to sign the Loan Documents to which it is a party and, in the case of the U.S.
Borrower, its Financial Officers, and in the case of the UK Borrower or Dutch
Borrower, its directors or managing directors, (C) contain appropriate
attachments, including the charter, articles or certificate or deed of
organization or incorporation of each Loan Party certified, where applicable, by
the relevant authority of the jurisdiction of organization of such Loan Party
and a true and correct copy of its bylaws or operating, management or
partnership agreement, or other organizational or governing documents (or in the
case of the Company, Colgate, Victory and the U.S. Borrower, certifying as to no
change with any of the attachments described in subclause (C) since the
Effective Date or, in the case of the U.S. Borrower, November 8, 2016, and
(D) (in the case of Orthofix Limited, only) that the PSC register (within the
meaning of section 790C(10) of the Companies Act 2006) of Orthofix Limited is
correct, complete and not amended or superseded as at the date of this Amendment
and Limited Consent and the no warning notices or restriction notices have been
issued in relation to those shares and (ii) a good standing certificate or
comparable instrument for each Loan Party from its jurisdiction of organization.

(c)The Administrative Agent shall have received a certificate, signed by a
Financial Officer, in the case of the U.S. Borrower, and a director or managing
director, in the case of each of the UK Borrower and the Dutch Borrower, dated
as of the Second Amendment and Limited Consent Effective Date, which shall be in
form and substance acceptable to the Administrative Agent, (i) stating that no
Default has occurred and is continuing after giving effect to this Amendment and
Limited Consent, (ii) stating that after giving effect to this Amendment and
Limited Consent the representations and warranties contained in the Loan
Documents are true and correct as of such date in all material respects as of
such date, except that any representation and warranty which by its terms is
made as of a specified date shall be true and correct in all material respects
only as of such specified date, and that any representation or warranty which is
subject to any materiality qualifier shall be true and correct in all respects,
and (iii) certifying as to any other factual matters as may be reasonably
requested by the Administrative Agent.

(d)The Administrative Agent shall have received, on behalf of each Lender
(including JPMorgan Chase Bank, N.A., as a Lender) that delivers a signature
page to this Amendment and Limited Consent, a working fee of $7,500 for each
such Lender on such date.

SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Page 7

--------------------------------------------------------------------------------

(e)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Second Amendment and Limited Consent Effective
Date, including, reimbursement or payment of all reasonable and invoiced
out-of-pocket expenses (including the reasonable and invoiced fees, charges and
disbursements of counsel) incurred by the Administrative Agent in connection
with this Amendment and Limited Consent, or required to be reimbursed or paid by
the Borrowers by this Amendment and Limited Consent, the Agreement or under any
other Loan Document for which invoices have been presented on or before the date
hereof.

(f)The Administrative Agent shall have received the results of a recent lien
search in the jurisdiction of organization, if applicable, and the jurisdiction
of foreign qualification in the United States of Orthofix B.V., Orthofix II B.V.
and Orthofix Limited reasonably requested by the Administrative Agent, and each
other jurisdiction reasonably requested by the Administrative Agent where assets
of the Loan Parties, or such Loan Parties are located, and such searches shall
reveal no Liens on any of the assets of the Loan Parties except as permitted by
Section 6.02 of the Agreement.

(g)The Administrative Agent shall have received a solvency certificate signed by
a Financial Officer, in the case of the U.S. Borrower, and a director or
managing director, in the case of each of the UK Borrower and the Dutch
Borrower, dated the Second Amendment and Limited Consent Effective Date in form
and substance reasonably satisfactory to the Administrative Agent.

(h)The Administrative Agent shall have received evidence of insurance coverage
for each of the Orthofix B.V., Orthofix II B.V. and Orthofix Limited in form,
scope, and substance reasonably satisfactory to the Administrative Agent and
otherwise in compliance with the terms of this Agreement and the Security
Agreement.

(i)The Administrative Agent and its counsel, including without limitation, U.S.,
Dutch and UK counsel, shall have completed all legal due diligence, the results
of which shall be satisfactory to Administrative Agent in its sole discretion.

(j)The Administrative Agent and Lenders shall have received all documentation
and other information required by bank regulatory authorities under applicable
"know your customer" and anti-money laundering rules and regulations, including
USA PATRIOT Act, and a properly completed and signed IRS Form W-8 or W-9, as
applicable, for each Loan Party.

(k)The representations and warranties of the Loan Parties set forth in this
Amendment and Limited Consent, the Agreement and the other Loan Documents shall
be true and correct in all material respects with the same effect as though made
on and as of the Second Amendment and Limited Consent Effective Date (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date, and that any representation or
warranty which is subject to any materiality qualifier shall be required to be
true and correct in all respects).

(l)At the time of and immediately after giving effect to the consummation of
this Amendment and Limited Consent, no Default shall have occurred and be
continuing.

(m)No event shall have occurred and no condition shall exist which has or could
be reasonably expected to have a Material Adverse Effect.

(n)The Administrative Agent shall have received such additional documentation
and information as the Administrative Agent or its counsel, Winstead PC, may
have reasonably requested on or prior to the date hereof.

SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Page 8

--------------------------------------------------------------------------------

ARTICLE 5.

Ratifications, Representations and Warranties

Section 5.1.Ratifications.  The terms and provisions set forth in this Amendment
and Limited Consent shall modify and supersede all inconsistent terms and
provisions set forth in the Agreement and except as expressly modified and
superseded by this Amendment and Limited Consent, the terms and provisions of
the Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect.  The Borrowers, each other Loan Party, the
Administrative Agent, and the Lenders party hereto agree that the Agreement as
amended hereby and the other Loan Documents shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms.  For all
matters arising prior to the Second Amendment and Limited Consent Effective Date
of this Amendment and Limited Consent (including, without limitation, the
accrual and payment of interest and fees and compliance with financial
covenants), the terms of the Agreement (as unmodified by this Amendment and
Limited Consent) shall control and are hereby ratified and confirmed.

Section 5.2.Representations and Warranties.  Each Borrower and each other Loan
Party hereby represents and warrants to the Administrative Agent and the Lenders
as follows:  (a) after giving effect to this Amendment and Limited Consent, no
Default or Event of Default has occurred and is continuing; (b) after giving
effect to this Amendment and Limited Consent, the representations and warranties
set forth in the Loan Documents are true and correct in all material respects
with the same effect as though made on and as of the Second Amendment and
Limited Consent Effective Date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date, and that any representation or warranty which is subject to
any materiality qualifier shall be required to be true and correct in all
respects); (c) the execution, delivery and performance of this Amendment and
Limited Consent and the transactions contemplated hereby have been duly
authorized by all necessary action on the part of each Borrower and each other
Loan Party and does not and will not:  (1) violate any provision of law
applicable to any Borrower or any other Loan Party, the certificate of
incorporation, bylaws, partnership agreement, membership agreement, or other
applicable governing document of any Borrower or any other Loan Party or any
order, judgment, or decree of any court or agency of government binding upon any
Borrower or any other Loan Party; (2) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of any Borrower or any other Loan Party;
(3) result in or require the creation or imposition of any material lien upon
any of the assets of any Borrower or any other Loan Party; or (4) require any
approval or consent of any Person under any material contractual obligation of
any Borrower or any other Loan Party; and (d) the articles of incorporation,
bylaws, partnership agreement, certificate of limited partnership, membership
agreement, articles of organization or other applicable governing document of
each Loan Party (other than the Company, Orthofix B.V., Orthofix II B.V.,
Orthofix Limited, Colgate, Victory and the U.S. Borrower) attached as exhibits
to the Secretary's Certificate or Director's Certificate, as applicable, of each
such Loan Party (other than the Company, Orthofix B.V., Orthofix II B.V.,
Orthofix Limited, Colgate, Victory and the U.S. Borrower) dated as of August 31,
2015 have not been modified or rescinded and remain in full force and effect.

IN ADDITION, TO INDUCE THE ADMINISTRATIVE AGENT AND THE LENDERS TO AGREE TO THE
TERMS OF THIS AMENDMENT AND LIMITED CONSENT, EACH BORROWER AND EACH OTHER LOAN
PARTY (BY IT EXECUTION BELOW) REPRESENTS AND WARRANTS THAT AS OF THE DATE OF ITS
EXECUTION OF THIS AMENDMENT AND LIMITED CONSENT THERE ARE NO CLAIMS OR OFFSETS
AGAINST OR RIGHTS OF RECOUPMENT WITH RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE THEREWITH IT:

SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Page 9

--------------------------------------------------------------------------------

(a)WAIVER.  WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT,
DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE
OF ITS EXECUTION OF THIS AMENDMENT AND LIMITED CONSENT AND

(b)RELEASE.  RELEASES AND DISCHARGES THE ADMINISTRATIVE AGENT AND THE LENDERS,
AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS,
AFFILIATES AND ATTORNEYS (COLLECTIVELY THE "RELEASED PARTIES") FROM ANY AND ALL
OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR
DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW
OR EQUITY, WHICH ANY BORROWER OR ANY OTHER LOAN PARTY EVER HAD, NOW HAS, CLAIMS
TO HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF
AND FROM OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

ARTICLE 6.

Miscellaneous

Section 6.1.Survival of Representations and Warranties.  All representations and
warranties made in this Amendment and Limited Consent or any other Loan Document
including any Loan Document furnished in connection with this Amendment and
Limited Consent shall survive the execution and delivery of this Amendment and
Limited Consent and the other Loan Documents, and no investigation by the
Administrative Agent or any Lender or any closing shall affect the
representations and warranties or the right of the Administrative Agent or any
Lender to rely upon them.

Section 6.2.Reference to Agreement.  Each of the Loan Documents, including the
Agreement, this Amendment and Limited Consent and any and all other agreements,
documents, or instruments now or hereafter executed and delivered pursuant to
the terms hereof or pursuant to the terms of the Agreement as amended hereby,
are hereby amended so that any reference in such Loan Documents to the Agreement
shall mean a reference to the Agreement as amended hereby.

Section 6.3.Expenses of Lender.  As provided in the Agreement, the Loan Parties,
jointly and severally, agree to pay all reasonable and invoiced out‑of‑pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of one counsel and one local counsel
in each specialty and relevant jurisdiction for the Administrative Agent, in
connection with the preparation and administration of this Amendment and Limited
Consent and the other Loan Documents executed pursuant hereto.

Section 6.4.Severability.  Any provision of this Amendment and Limited Consent
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 6.5.Applicable Law.  This Amendment and Limited Consent and all other
Loan Documents executed pursuant hereto (other than those containing a contrary
express choice of law provision) shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
New York, but giving effect to federal laws applicable to national banks.

SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Page 10

--------------------------------------------------------------------------------

Section 6.6.Successors and Assigns.  The provisions of this Amendment and
Limited Consent are binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that (a)
no Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by a Borrower without such consent shall be null and
void) and (b) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with Section 9.04 of the Agreement.

Section 6.7.Counterparts.  This Amendment and Limited Consent may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Amendment and Limited Consent by telecopy, emailed pdf.
or any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Amendment and Limited Consent.

Section 6.8.Effect of Waiver.  No consent or waiver, express or implied, by the
Administrative Agent or any Lender to or for any breach of or deviation from any
covenant, condition or duty by any Borrower or any other Loan Party shall be
deemed a consent or waiver to or of any other breach of the same or any other
covenant, condition or duty.

Section 6.9.Headings.  Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and Limited
Consent and shall not affect the construction of, or be taken into consideration
in interpreting, this Amendment and Limited Consent.

Section 6.10.ENTIRE AGREEMENT.  THIS AMENDMENT AND LIMITED CONSENT AND ALL OTHER
INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH
THIS AMENDMENT AND LIMITED CONSENT REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

Section 6.11.Joinder.  

(a)By execution of this Amendment and Limited Consent, Orthofix B.V. (the "New
Borrower") hereby acknowledges, agrees and confirms that, by its execution of
this Amendment and Limited Consent, the New Borrower will be deemed to be (i) a
Borrower under the Agreement and each other Loan Document, (ii) a Loan Party
under the Agreement and each other Loan Document and (iii) a Loan Guarantor for
all purposes of the Agreement and each other Loan Document and shall have all of
the obligations of a Borrower, a Loan Party and a Loan Guarantor thereunder as
if it had executed the Agreement on the Effective Date.  The New Borrower hereby
ratifies, as of the Second Amendment and Limited Consent Effective Date, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Agreement, including without limitation (w) any and all payment,
indemnification or other reimbursement obligations set forth in the Agreement or
any other Loan Document, (x) all of the representations and warranties of the
Loan Parties set forth in Article III of the Agreement, (y) all of the covenants
set forth in Articles V and VI of the Agreement and (z) all of the guaranty
obligations set forth in Article X of the Agreement.  Without limiting the
generality of the foregoing terms of this paragraph (a), the New Borrower,
subject to the limitations set forth in Sections 10.10 and 10.13 of the
Agreement, hereby guarantees, jointly and severally with the other Loan
Guarantors, to the Administrative Agent and the Lenders, as provided in Article
X of the Agreement, the prompt payment and performance of the Guaranteed
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof and agrees that if any of the

SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Page 11

--------------------------------------------------------------------------------

Guaranteed Obligations are not paid or performed in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
New Borrower will, jointly and severally together with the other Loan
Guarantors, promptly pay and perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.  Orthofix Holdings, Inc. is hereby appointed by the New Borrower as its
contractual representative hereunder, under the Agreement and under each other
Loan Document, and the New Borrower irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein, in the Agreement and in the
other Loan Documents.

(b)By execution of this Amendment and Limited Consent, each of Orthofix II B.V.
and Orthofix Limited (each a "New Loan Party") hereby acknowledges, agrees and
confirms that, by its execution of this Amendment and Limited Consent, such New
Loan Party will be deemed to be (i) a Loan Party under the Agreement and each
other Loan Document and (ii) a Loan Guarantor for all purposes of the Agreement
and each other Loan Document and shall have all of the obligations of a Loan
Party and a Loan Guarantor thereunder as if it had executed the Agreement on the
Effective Date.  Each New Loan Party hereby ratifies, as of the Second Amendment
and Limited Consent Effective Date, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Agreement, including without
limitation (x) all of the representations and warranties of the Loan Parties set
forth in Article III of the Agreement, (y) all of the covenants set forth in
Articles V and VI of the Agreement and (z) all of the guaranty obligations set
forth in Article X of the Agreement.  Without limiting the generality of the
foregoing terms of this paragraph (b), each New Loan Party, subject to the
limitations set forth in Sections 10.10 and 10.13 of the Agreement, hereby
guarantees, jointly and severally with the other Loan Guarantors, to the
Administrative Agent and the Lenders, as provided in Article X of the Agreement,
the prompt payment and performance of the Guaranteed Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof and agrees that if any
of the Guaranteed Obligations are not paid or performed in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), each New Loan Party will, jointly and severally together with the
other Loan Guarantors, promptly pay and perform the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

Section 6.12.Release of Collateral.  Subject to the terms set forth in Section
3.1 of this Limited Consent, the Administrative Agent will, at the Loan Parties
joint and several expense, comply with the provisions of Section 9.02(d)(ii) of
the Agreement (it being understood that by execution of this Amendment and
Limited Consent Orthofix Inc. and AMEI Technologies Inc. are hereby certifying
that the Proposed IP Sale is being made in compliance with the terms of the
Agreement after giving effect to this Amendment and Limited Consent).

Executed as of the date first written above.

[Signatures on Following Pages.]

 

SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Page 12

--------------------------------------------------------------------------------

BORROWERS:

 

ORTHOFIX HOLDINGS, INC.

 

 

 

By:

 

/s/ Douglas C. Rice

Name:

 

Douglas C. Rice

Title:  

 

Chief Financial Officer and Treasurer

 

VICTORY MEDICAL LIMITED

 

 

 

By:

 

/s/ Stacy Kohn

Name:

 

Stacy Kohn

Title:

 

Director

 

ORTHOFIX INTERNATIONAL B.V.

 

 

 

By:

 

/s/ Stacy Kohn

Name:

 

Stacy Kohn

Title:

 

Authorized Signatory

 

GUARANTORS:

 

ORTHOFIX INTERNATIONAL N.V.

 

 

 

By:

 

/s/ Douglas C. Rice

Name:

 

Douglas C. Rice

Title:

 

Chief Financial Officer

 

ORTHOFIX II B.V.

 

 

 

By:

 

Orthofix International B.V., its Director

 

By:

 

/s/ Stacy Kohn

Name:

 

Stacy Kohn

Title:

 

Authorized Signatory

 




SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Signature Page

--------------------------------------------------------------------------------

 

ORTHOFIX LIMITED

 

 

 

By:

 

/s/ Stacy Kohn

Name:

 

Stacy Kohn

Title:

 

Director

 

COLGATE MEDICAL LIMITED

 

 

 

By:

 

/s/ Stacy Kohn

Name:

 

Stacy Kohn

Title:

 

Director

 

ORTHOFIX INC.

 

 

 

By:

 

/s/ Douglas C. Rice

Name:

 

Douglas C. Rice

Title:

 

Chief Financial Officer and Treasurer

 

BLACKSTONE MEDICAL, INC.

 

 

 

By:

 

/s/ Douglas C. Rice

Name:

 

Douglas C. Rice

Title:

 

Chief Financial Officer and Treasurer

 

OSTEOGENICS INC.

 

 

 

By:

 

/s/ Douglas C. Rice

Name:

 

Douglas C. Rice

Title:

 

Treasurer

 

AMEI TECHNOLOGIES INC.

 

 

 

By:

 

/s/ Douglas C. Rice

Name:

 

Douglas C. Rice

Title:

 

Treasurer

 




SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Signature Page

--------------------------------------------------------------------------------

 

NEOMEDICS, INC.

 

 

 

By:

 

/s/ Douglas C. Rice

Name:

 

Douglas C. Rice

Title:

 

Treasurer

 




SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Signature Page

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually, and as Administrative Agent, Swingline
Lender and Issuing Bank

 

By:

 

/s/ Gregory T. Martin

Name:

 

Gregory T. Martin

Title:

 

Executive Director

 




SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Signature Page

--------------------------------------------------------------------------------

 

BBVA Compass

 

 

 

By:

 

/s/ Mark Dault

Name:

 

Mark Dault

Title:

 

SVP

 




SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Signature Page

--------------------------------------------------------------------------------

 

SUNTRUST BANK

 

 

 

By:

 

/s/ Philip VanFossan

Name:

 

Philip VanFossan

Title:

 

Vice President

 




SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Signature Page

--------------------------------------------------------------------------------

 

Bank of America, N.A.

 

 

 

By:

 

/s/ Heath B. Lipson

Name:

 

Heath B. Lipson

Title:

 

Senior Vice President




SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Signature Page

--------------------------------------------------------------------------------

 

Bank of the West

 

 

 

By:

 

/s/ William A. Burzysnki

Name:

 

William A. Burzysnki

Title:

 

Director




SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Signature Page

--------------------------------------------------------------------------------

 

DNB Capital LLC

 

 

 

By:

 

/s/ Brigetta Perezic

Name:

 

Brigetta Perezic

Title:

 

First Vice President

 

By:

 

/s/ Kristi Birkeland Sorenson

Name:

 

Kristi Birkeland Sorenson

Title:

 

Senior Vice President

 

 

Head of Corporate Banking




SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Signature Page

--------------------------------------------------------------------------------

 

 

SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Signature Page

--------------------------------------------------------------------------------

Exhibit A
OI/AMEI Intellectual Property

 

 

Application No.

Patent 
No.

Current Owner

Title

Country

Application Date

Grant Date

Status

11/115009

7582093

AMEI Technologies Inc.

AMEI - SCREW EXTRACTION AND INSERTION DEVICE

United States

26-Apr-05

1-Sep-09

Granted

11/567661

8398687

AMEI Technologies Inc.

AMEI - VOLAR PLATE FIXATION DEVICE

United States

6-Dec-06

19-Mar-13

Granted

12/618498

8377060

AMEI Technologies Inc.

AMEI - FIXATION DEVICE AND MULTIPLE-AXIS JOINT FOR A FIXATION DEVICE

United States

13-Nov-09

19-Feb-13

Granted

13/566758

8425512

AMEI Technologies Inc.

AMEI - FIXATION DEVICE AND MULTIPLE-AXIS JOINT FOR A FIXATION DEVICE

United States

3-Aug-12

23-Apr-13

Granted

12/618514

8430878

AMEI Technologies Inc.

AMEI - ADJUSTABLE ORTHOPEDIC FIXATION SYSTEM

United States

13-Nov-09

30-Apr-13

Granted

12/274199

8828063

AMEI Technologies Inc.

AMEI - FIXATION PLATE FOR USE IN THE LAPIDUS APPROACH

United States

19-Nov-08

9-Sep-14

Granted

 

 

Application No.

Registration No.

Owner

Trademark

Country

Application Date

Registration Date

Status

76559664

2991110

AMEI Technologies Inc.

I ISKD & Design

United States

31-Oct-03

6-Sep-05

Registered

 

 

 

 

SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Exhibit A, Page 1

--------------------------------------------------------------------------------

Annex I

 

Credit Agreement

 

SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Annex I, Cover Page

--------------------------------------------------------------------------------

SCHEDULE 3.06

Disclosed Matters

None.

 

SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Schedule 3.06, Solo
Page

--------------------------------------------------------------------------------

SCHEDULE 6.01(a)

Intercompany Loans

1.Orthofix Holdings. Inc.

Note issued by Orthofix Holdings, Inc. in favor of Victory Medical Limited in
the principal amount of USD $153,467,400, dated as of October 1, 2016.

Note issued by Orthofix Holdings, Inc. in favor of Victory Medical Limited in
the principal amount of USD $102,311,600, dated as of October 1, 2016.

2.Orthofix Australia Pty Limited

Note issued by Orthofix Australia Pty Limited in favor of Orthofix International
N.V. in the principal amount of USD $3,000,000, dated as of July 10, 2013.

3.Colgate Medical Ltd

Note issued by Colgate Medical Ltd in favor of Orthofix Holdings, Inc. in the
principal amount of USD $5,887,770, dated as of December 28, 2016.

Note issued by Colgate Medical Ltd in favor of Orthofix International N.V. in
the principal amount of USD $4,725,000, dated as of June 16, 2005.

Note issued by Colgate Medical Ltd in favor of Intavent Orthofix Limited (now
known as Orthofix Limited) in the principal amount of USD $23,000,000, dated as
of March 23, 2010.

4.Orthofix GmbH

Note issued by Orthofix GmbH in favor of Orthofix International B.V. in the
principal amount of EUR €900,000, dated as of March 16, 2008.

5.Orthofix International B.V.

Note issued by Orthofix International B.V. in favor of Orthofix International
N.V. in the principal amount of USD $168,000,000, dated as of December 29, 2003.

Note issued by Orthofix International B.V. in favor of Orthofix International
N.V. in the principal amount of USD $12,000,000, dated as of December 17, 2004.

Note issued by Orthofix International B.V. in favor of Orthofix International
N.V. in the principal amount of USD $30,000,000, dated as of December 22, 2005.

Note issued by Orthofix International B.V. in favor of Orthofix International
N.V. in the principal amount of USD $19,000,000, dated as of March 23, 2010.

6.Orthofix II B.V.

Note issued by Orthofix II B.V. in favor of Orthofix International B.V. in the
principal amount of USD $30,000,000, dated as of December 23, 2005.

SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Schedule 6.01, Page 1

--------------------------------------------------------------------------------

Note issued by Orthofix II B.V. in favor of Orthofix International B.V. in the
principal amount of USD $19,000,000, dated as of March 23, 2010.

7.Orthofix International N.V.

Note issued by Orthofix International N.V. in favor of Orthofix Inc. in the
principal amount of USD $50,000,000, dated as of November 30, 2016.

Note issued by Orthofix International N.V. in favor of Victory Medical Limited
in the principal amount of USD $50,000,000, dated as of November 2, 2015.

8.Orthofix Limited

Note issued by Orthofix Limited (formerly known as Intavent Orthofix Limited) in
favor of Orthofix II B.V. in the principal amount of USD $19,000,000, dated as
of March 23, 2010.

Note issued by Orthofix Limited (formerly known as Intavent Orthofix Limited) in
favor of Victory Medical Limited in the principal amount of USD $5,700,000,
dated as of June 23, 2017.

9.AME Technologies, Inc.

Note issued by AMEI Technologies, Inc. in favor of Osteogenics, Inc. in the
principal amount of USD $20,000,000, dated as of May 6, 1998.

10.Orthofix Inc.

Note issued by Orthofix Inc. in favor of AMEI Technologies, Inc. in the
principal amount of USD $5,000,000, dated as of April 30, 1996.

Note issued by Orthofix Inc. in favor of AMEI Technologies, Inc. in the
principal amount of USD $5,000,000, dated as of September 30, 1997.

Note issued by Orthofix Inc. in favor of AMEI Technologies, Inc. in the
principal amount of USD $150,000,000, dated as of October 31, 1997.

Note issued by Orthofix Inc. in favor of Osteogenics, Inc. in the principal
amount of USD $1,000,000, dated as of January 21, 2000.

11.Orthofix Spine GmbH

Note issued by Orthofix Spine GmbH in favor of Blackstone Medical, Inc. in the
principal amount of EUR €10,850,771.31, dated as of December 31, 2016.

 

SECOND AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, Schedule 6.01, Page 2